        USAA FEDERAL SAVINGS BANK                                                                                                Loan Number 821 1 1 055
          Home Equity Loan Servicing                                                WILLIAM DONGES                               Application Number     326637
          1 0750 McDermott Freeway                                              CAROLYN DONGES                                   Agreement g31s March 25, 2005
         San Antonio, TX 78288-0899                                       5514      CRESCENT RIDGE DR N
         Telephone: (800) 531-806S                                             TUCSON,        AZ 85718                           Credit Limit   $   50,000.00

                      Lender                                                          Borrower                                   Maturity g31s March 26 2024
                                                          H_OME      EOUtTy LINE OF CREDTT AGREEMENT

meanings'                                                                                -.    a.ccrue immediately when you make an advance         io-ru,-rt-   tis'rr"J",r;"
     Borrowers signing this Agreement, jointly and individually, and each the Daily Bai-ance each day. ineir ai the erid'of the Billing Cycte we a-o
     other..person or legal e.ntity that agrees to pay this Agreement. "You" all the daily finance charge amounts for the Billing CycL tbgether. To
     and "your" refer to the Lender, or any person or iegal entity that figure the Daily Balance, yiu first take the unpaid princiial Uatjnce ot my
     acquires an interest in the Line of Credit.                             aicount at ttr'e beginnin! of each day, add any new advances, and
     B. Agreement. Agreement refers to this Home Equity Line of Credit subtract any paymeit" or-credits that apply to debi repayment.
     Agreement, and any extensions, renewals. modifications or
     substitutions of it.                                                    I' PERIODIC RATE AND ANNUAL PERCENTAGE RATE. The periodic
     C. Billing Cycle. Billing Cycle means the interval between the days or rate used in calculating the FinanCe Charge;s 0.01438356 o7o sn6
     dates of regular periodic statements.
     D. credit aimit.'credit Limit means the maximum amount of principal the corresponding Annual Percentage Rate is 5'25000000 7".
     you will permit me to owe you under this Line of Credit, at any one The annual percentage rate includes interest and not other costs.
     time' My credit Limit is stated at the top of this Agreement'           g. VARTABLE RATE. The annuar percentage rate may change. lt will be
     E. Line of Credit. Line of Credit refers to this transaction generally,
     including obligations and duties arising from the termi of          dll                   the value of the lndex described as the highest rate on corporate loans
     documents prepared or submitted for this transaction such           as                    posted by at least 75o/o of the USA's 30 largest banks and known as The
     applications. security agreements, disclosures. and this Agreement,
     F,' Loan Account gitance, Loan Account Balance meanJthe sum of                            Wall StreetJournal Prime Rate, plus - O.5OO0 o/o percentage points.
     the unpaid principal balance advanced under the terms of this                                 A' Rate Changes. The annual percentage rate may increase if the
     Agreement, finance charges, fees. and other charges that are due,                             lndex rate increases. An lndex rate increase will result in a higher
     and other amounts advanced to me or others under the terms of this                            finance charge and it may have the effect of increasing my periodic
     Line of Credit,                                                                               Minimum Payment. A decrease in the Index rate will have the
     G. Property, Property means any real or personal property that                                opposite effect as an increase. An lndex rate increase or decrease
     secures my obligations under this Line of Credit.                                             will take effect on the first day of the following Billing Cycle. The
                                                                                                   annual percentage rate can increase or decrease monthly after
Other important terms are defined throughout this Agreement.                                       remaining fixed for 1 day                                       . lf the
                                                                                                   lndex rate changes more frequently than the annual percentage rate,
2.  PROMISE TO PAY. I promise to pay to you or your order. at your                                 you will use the lndex rate in effect on the day you adjust the annual
address, or at such other location as you may designate, so much of the                            percentage rate to determine the new annual percentage rate. ln such
Credit Limit as may be advanced under this Agreement. plus finance                                 a case, you will ignore any changes in the lndex rate that occur
charges, fees, charges, costs, and expenses as described in this Line of                           between annual percentage rate adjustments.
Credit.                                                                                            B.   Rate Change Limitations. Annual percentage rate changes are
                                                                                                   subject to the following limitation:
                                                                                                      'Lifetime
3.   AGREEMENT TERM. This Agreement begins on                       the Agreement Date                          Cap. The-maximum Annual Percentage Rate that
                                                                                                        can apply during the term of this Line of Credit is 16.0% or the
and continues until the Maturity Date.                    I   may request advances for                  maximum annual percentage rate allowed by applicable law,
        228 Months            (Draw Period) beginning on the Agreement Date.                            whichever is less.

4.   ADVANCES. I may request advances by the following methods:                                10. FEES AND CHARGES. I agree to pay, or have paid, the fees and
     A. I write a Convenience Check that you have given me for that                            charges listed in the FEES APPENDIX that appears at the end of this
     purpose.                                                                                  Agreement.
     B. I request a withdrawal in person, by phone, or by mail.                                11. PAYMENT DATE. During the term of this Agreement, a Minimum
You will make the advance by advancing the amount directly to me,                              Payment will be due on or before the Payment Date indicated on my
depositing it in my transaction account. or by paying a designated third                       periodic statement for any Billing Cycle in which there is an outstanding
person or account. You will record the amount as an advance and                                balance on my account. My Minimum Payments will be due monthly.
increase my Loan Account Balance.
                                                                                               12. MINIMUM PAYMENT- On or before each Payment Date. I agree to
5. ADVANCE LIMITATIONS. You do not have to make any advances                                   make a payment of at least the Minimum Payment amount.
during any period in which I have a right to cancel. Subject to the                                A. Minimum Payment A,mount. The Minimum Payment will equal the
limitations contained in this Agreement. when I request an advance you                            following:
will advance exactly the amount I request,                                                              (1) K Option 1, The amount of accrued finance charges on the
6.  CREDIT LIMIT. Subject to the terms and conditions of this                                           last day of the Billing Cycle.
Agreement, I may borrow on this Line of Credit up to the Credit Limit.                    I
                                                                                                        (21 [ Option 2. 1.5 percent of the Daily Balance on the last day
agree not to request or obtain an advance that will cause the unpaid
principal of my Loan Account Balance to exceed the Credit Limit. I                                      of the Billing Cycle or $100.00, whichever is greater.
understand that you will not ordinarily grant a request for an advance that
would cause the unpaid principal of my Loan Account Balance to be                                 B. Payment At Maturity. On the Maturity Date I must pay the entir:e
greater than the Credit Limit, but that you may, at your option, grant such                       outstanding Loan Account Balance.
a request without obligating yourselves to do so in the future. My Credit                      13. PRINCIPAL BEDUCTION. Under Option 1 the Minimum Payment will
Limit will not be increased if I overdraw the Line of Credit. lf I exceed the
Credit Limit. I agree to pay the amount by which the unpaid principal of
                                                                                               n0t redu0e Ine principal Dalance 0utslanding 0n my L0an    Acc0unt
                                                                                               Balanoe, Under Option 2 the Minimum Payment may not fully repay the
my Loan Account Balance exceeds the Credit Limit immediately, even if                          principal balance outstanding on my Loan Account Balance,
you have not yet billed me, Any sums in exoess of the Credit Limit will
not be secured by the Property, unless they are for accrued but unpaid                         14. FINAL PAYMENT. At maturity under Option 1, I will repay the entire
interest or expenditures made pursuant to the security instrument                              outstanding Loan Account Balance in a single payment, At maturity under
securing the Property.                                                                         Option 2. I may have to repay the entire outstanding Loan Account
                                                                                               Balance in a single payment.

HOIV{E EOUITY VARIABLE DRAW AGREEMENT

Edeli        o2ooo   Bankers Systems, lnc., St. cloud,   MN Form USAA-HE 9i5l2o03                                                                              lpage   I of 5)
At that time you may, but are not obligated to, refinance this Line o{                    the reasonable attorneys' fees you incur to collect this debt as awarded
Credit. lf you do refinance this Line of Credit at maturity, I understand                 by any court exercising jurisdiction under the Bankruptcy Code,
that I may have to pay some or all of the closing costs normally
associated with a new loan.                                                               I agree to these additional terms, if the Property is located in the state
                                                                                          referenced:
IS.ADDIT|ONAL PAYMENT TERMS. If my Loan Account Balance on                            a
Payment Date is less than the Minimum Payment amount, I must pay only                     Alabama or lowa: Expenses include, but are not limited to. court costs
the amount necessary to reduce my Loan Account Balance to iero. lf 'l                     and other legal expenses.
otherwise fail to fully pay the Minimum Payment amount, you may, but
are not required to, advance money to me to make the payment. All the                     Alaska, Arizona, Michigan, Mississippi, Nebraska, New Mexico, Nevada,
terms of        Agreement will apply to such an advance. I ian pay off all                Oregon, Pennsylvania, Vermont, or Washington: Expenses include, bui
or part of-this
            what I owe at any time. I must continue to make my i:eriodic                  are not limited to. attorneys' fees, court costs and other legal expenses.
Minimum Payment so long as I owe any amount. Unless otherwiie agreed
or required by applicable law, payments and other credits will be a[plied                 Arkansas:.Expenses. include, but are not limited to. reasonable attorneys,
first to any charges I owe other than principal and finance charges. ihen                 fees (as determined under Ark. Code Ann. 5 16-22-308), court costs,
to any finance charges that are due, and finally to principal. No late                    and other legal expenses. lf not paid immediately, these expenses wili
charge will be assessed on any payment when the only delinquency is                       bear interest from the date of payment until paid in full at the same
due to late fees assessed on earlier payments and ihe payment is                          interest rate in effect as provided in the terms of this Agreement.
otherwise a full payment.
                                                                                          California: Expenses are limited    to the costs actually incurred for
                                                                                          recording, mailing, publishing. and posting legally required notices. costs
16, SECURITY, You have secured my obligations under this Line of Credit                   of postponement   not to exceed $50. litigation or trustee sale fees, and
by taking a security interest (by way of a separate security Instrument                   attorneys'fees allowed by law.
661s6 March    25, 2005                               ) in the following Property:        Colorado or South Carolina: Expenses include. but are not limited to,
                                                                                          reasonable attorneys' fees not in excess of 1 5 percent of the unpaid debt
5514 N CRESCENT RIDGE              DR                                                     after   def   ault and referral   to an attorney who is not your       salaried
TUCSON, AZ 85718                                                                          employee.

                                                                                          Connecticut: Expenses include, but are not limited to, your reasonable
                                                                                          attorneys' fees arising after the commencement of a lawsuit, up to 1S
                                                                                          percent of the entered judgement so long as the fees arise from an
Property securing any other loans that I have with you may also secure                    attorney who is not your salaried employee, court costs and other legal
this Agreement.                                                                           expenses.
17. PROPERTY INSURANCE. I will insure or retain insurance coverage on                     District of Columbia or North Carolina: Expenses include, but are not
the Property and abide by the insurance requirements of any                    security   limited to, reasonable attorneys' fees not exceeding 1 5 percent of the
instrument securing this Line of Credit.                                                  outstanding balance of this Agreement.
18. DEFAULT. I will be in default if any of the following occur,                          Florida: Expenses include, but are not limited to, attorneys' fees of 10
    A.    Payments, I fail to make a payment as required by this                          percent of the principal sum due or a larger amount as the court judges
    Agreement. If the Property is located in lowa I will be in default if             I   as reasonable and just. court costs, and other legal expenses.
    fail to make a payment within 10 days of its due date.
    B. Property, My action or inaction adversely affects the Property or                  Georgia: Expenses include, but are not limited to, attorneys' fees, court
    your rights in the Property.                                                          costs, and other legal expenses. lf this debt is collected by or through an
    C. Fraud. I engage in fraud or material misrepresentation in                          attorney after maturity, I agree to pay 1 5 percent of the principal and
    connection with this Line of Credit. This will not be an event of                     interest owing as attorneys' fees.
    default if the Property is located in ldaho, lowa, Kansas, Maine,
    Missouri, or South Carolina.                                                          Hawaii, Massachusetts, Montana, Rhode lsland, Tennessee, or Utah:
                                                                                          Expenses include, but are not limited to, reasonable attorneys'fees, court
19. REMEDIES. After I default, and after you give any legally required                    costs, and other legal expenses.
notice and opportunity to cure, you may at your option do any of the
following:                                                                                ldaho, lndiana, or Wyoming: Expenses include, but are not limited to,
     A. Termination and Acceleration. You may terminate this Line of                      reasonable attorneys' fees after default and referral to an attorney who is
     Credit and make all or any part of the amount owing by the terms of                  not your salaried employee.
     this Agreement immediately due,
     B. Advances. You may temporarily or permanently prohibit any                         lllinois: Expenses include reasonable attorneys' fees.
    additional advances.
    C. Credit Limit, You may temporarily or             permanently reduce the            Kansas: Expenses include, but are not limited to, collection agency fees
    Credit Limit.                                                                         or attorneys' fees and other court costs and legal expenses up to 1 5
    D. Additional Security. You may demand additional security                       or   percent of the unpaid amount due and payable if referred to someone
    additional parties to be obligated to pay this Agreement.                             other than a salaried employee.
   E. lnsurance Benefits. You may make a claim for any and all
   insurance benefits or refunds that may be available on my default.                     Kentucky: Expenses include, but are not limited to, reasonable attorneys'
 - F. Payments Made On My Behalf,      You may make amounts advanced                      fees as provided bv law. and court costs. This amount does not include
    on my behalf immediately due, and you may add these amounts to                        attorneys' fees for your salaried employee.
    the Loan Account Balance.
    G. Sources. You may use any and all remedies you have under                           Louisiana: Expenses include attorneys' fees not in excess of 25 percent
    applicable law or any agreement securing this Agreement.                              of the unpaid debt after default and referral to an attorney for collection.
Except as otherwise required by law. by choosing a remedy you do not                      Maryland: Expenses include. but are not limited to, reasonable attorneys'
give up your right to use another remedy. You do not waive a default if                   fees (if not paid to your salaried employee), court costs and other legal
you choose not to use a remedy. By electing not to use any remedy you                     expenses,
do not waive your right to later consider the event a default and to use
any remedies if the default continues or occurs again.                                    Maine: Expenses include, but are not limited to, your attorneys' fees not
                                                                                          in excess of 1 5 pereent of the unpaid debt after referral to an attorney
20. COLLECTION EXPENSES AND A,TTORNEYS' FEES. On or after                                 who is not a salaried employee of yours (unless this loan constitutes a
default, to the extent permitted by law, I agree to pay all expenses of                   supervised loan under the Maine Consumer Credit Code), and reasonable
collection, enforcement or Drotection of vour riohts and remedies under                   attorneys'fees- Iegal expenses and other reasonable costs incurred in
this Agreement. All fees and expenses will be secured by the Property.                    realizing on the Property securing the Agreement.
Unless the Property is located in Arkansas or Minnesota these expenses
are due and payable immediately, and if the expenses are not paid                         Minnesota: Expenses include. but are not limited to. attorneys' fees, court
immediately, they will bear interest from the date of payment until paid in               costs and other legal expenses. lf not paid immediately, these expenses
full at the highest rate in effect as provided for in the terms of this                   will bear interest from the date of payment until paid in full at the
Agreement. Unless the Property is located in New Hampshire, to the                        contract interest rate      in effeot as   provided   in the   terms   of   this
extent permitted by the United States Bankruptcy Code, I agree to pay                     Agreement.

HOME EOUIry VARIABLE DRAW AGREEMENT
                                                                                                                                                           (page 2 of 5)
E(f,efu    e2OOO Bankers Systems, lnc., St. Cloud, MN Ferm USAA-HE 9,/5/2003
 Missouri:-Expen"ua lnslr'_de., but are not limited to, attorneys. fees, not in
excess.of '1 5 percent of the amount dLre and payable, if'refe;red 6'a;                              4, You may make changes that I agree to in writing at the time of
                                                                                                     the change.
attorney who is not your sararied emproyee, toieiher with any urr.i."J                                       may make changes that will unequivocally benefit me.
court costs.                                                                                         E,
                                                                                                     C. Yo,
                                                                                                         You may make insignificant changes. '
New Hampshire: Expenses include, but are not limited to, reasonable                                  D, You may change the lndex and margin if the original lndex
attorneys.' fees, court costs. and other legal expenses. t witt iecovei                              becomes unavailable.  Any new index iruill have an- nistori""i
reasonable attorneys'.fees if lprevail in an iction brought by;iihea;i';;                            movement substantially similar to the original lndex, and together
on this Agreement. If I am partiaily successfur in such                                              with. the new margin, produce an annual peicentage rate substa-ntiailv
may withhold from you an amount for attorneys; i"eJ
                                                                     a-n   corrt
                                                                           action,   tnl             similar to the rate in effect at the time the ori[inar tnoei-oecam6
equrtabre by the court. This provision also shall apply it I file a "onJio-ere,i                     unavailable.
                                                                     petition or                     E. You   may make changes that are described elsewhere in this
other claim for relief under'any bankruptcy rute'or raw of tile unit;d
states, or if such petition or other craim'foi reiiet ii tirea .gai;st;e-Ei                         Agreement.
another.
                                                                                                25, TERMINATION. I may terminate this Line of Credit at any time upon
Ohio or Virginia: Expenses include (unless prohibited by law) reasonable                        written notice to you. Termination by one Borrower terminated the Lin; ;f
attorneys'fees, court costs and other legal ixpenses.                                           credit for all Borrowers. Termination will not affect mv obliqation to reDav
                                                                                                adv-ances made prior to the termination, nor will it' atter" my dllies'i6
Oklahoma: Expenses include, but are not limited to, court costs, and                            perform under the terms of an instrument securing this Agrelment until
other.lega.l expenses. Expenses do not include attorneys, i;s-;i;pi;;                           such instrument is released. Upon termination I ;ill retuin to Vo, lnv
aw.arded by a court in accordance with other (non UCCC) statutes oi                             remaining Convenience Checks in my possession that were isiued o'r
Oklahoma.                                                                                       used in connection with the Line of Credit.

South Dakota: Expenses include, but are not limited to, court costs and                         26. WAIVERS AND CONSENT, To the extent not prohibited by law and
other legal expenses, including any reasonable aftorneys, fees if aiowed                        except for any required notice of right to cure for the failure io make a
by law.                                                                                         required payment, I waive protest, presentment for payment, demand,
                                                                                                notice of acceleration, notice of intent to accelerate' and notice oi
West Virginia: Expenses include all costs and fees authorized by law.                           dishonor. To the extent not prohibited by law, I and any other party to
                                                                                                this Line of Credit. also consent to the iollowing actions that you may
21. SUSPENSION OF CREDIT AND REDUCTTON OF CREDIT L|MIT. you                                     take. and waive defenses that may be available based on these'actions.
may temporarily prohibit me from obtaining additional advances or reduce                        or based on the status of a party to this Line of Credit.
my Credit Limit during any period in whiih any of the following are                        in       A. Yo.u may. renew or extend         payments on this Agreement
effect.                                                                                             regardless of the number of such renewals or extensions.

    A.     The value o{ the Property securing this Line of Credit declines
                                                                                                    F. Yo,.t may release any Borrower or other person who may be liable
                                                                                                    for the indebtedness under this Agreement.
    s.lgnificantly below  its appraised value for purposes of this Line of                          C. You may release, substitute or impair any property securing this
     Credit;                                                                                        Agreement.
     B. You reasonably believe that I will not be able to meet the                                  D. You may invoke your right of set-off.
     repayment requirements under my Line of Credit due to a material                               E. You may.enter into any sales or repurchases of this Agreement to
    change in my financial circumstances;                                                           any person in any amounts and        I   waive notice   of such sales   or
    C, I am in default of a material obligation under this Line of Credit.                  I       repurchases.
    understand that you consider all of my obligations to be material.                              F.. I agree that any Borrower is authorized to modify the terms of
    Categories of obligations that you ionsider rnaterial include, but are                          this Agreement or any other Line of Credit document.
    not limited to: my obligation to not commit fraud or misrepresentation                          G. You may inform any party who guarantees this Line of Credit of
    in connection with this Line of Credit; my obligation io meet the                               any loan accommodations, renewals, extensions, modifications,
    repayment terms of this Line of Crediu my obligation to not adversely                           substitutions. or future advances.
    affect th,e Property or your rights in the Property; my obligation to pay                       H. Georgia: lf the Property is located in Georgia, I waive my right to
    fees and_charges; my advance obligations; my obligation to fulfill the                          the benefit of exemption as to my Property iecuring, or to s6cure,
    terms of the instrument securing this Agreement. and any other                                  this Agreement.
    security instruments on the Property; my oitligation to notify y6u; and
    my obligation to provide you with information;
                                                                                                    L lndiana: If the Property is located in lndiana, I give up any rights I
                                                                                                    may have under any valuation and appraisement laws which-apply to
    D. Government action prevents you from imposing the annual                                      me.
    percentage rate provided for in this Agreement;
    E. The priority of your security interest is adversely affected by                          No de.lay or forbearance on your part in exercising any of your rights or
    government action to the extent that the value of the security interesi                     remedies will be construed as a waiver by you, unless such waiver is in
    is less than 120 percent of my Credit Limit;                                                writing and is signed by you.
    F, The maximum annual percentage rate allowed under this
    Agreement is reached;
    G, You are notified by a regulatory agency that continued advances                          27.f AX DEDUCTIBILITY. I should consult a tax advisor regarding the
    constitute an unsafe and unsound practice; or                                               deductibility of interest and charges under this Line of Credit.
    H. Any Borrower requests a suspension of credit privileges.                                 28. PERIODIC STATEMENTS.    lf I have an outstanding balance on my
ln order to reinstate my credit privileges under the original terms of this                     account   or have any account activity, you will send me a periodii
Agreement, I must send you a written request to thaf effect. My credit                          statement at the end of each Billing Cycle. This periodic statement will
privileges will only be reinstated if you determine that the condition which                    reflect, among other things, credit advances, finance charges, other
caused you to prohibit additional extensions and/or reduce the Credit                           charges, payments made. other credits, my previous account bilance and
Limit no longer exists. lf appraisal or credit report fees are incurred in                      my new account balance. The periodic statement will also identify my
making this determination, you may (if allowed by applicable law) charge                        Minimum Paymentforthe cycle and the date it is due (payment Datei,
me such _fees. lf credit privileges were suspended at my request. they
need not be reinstated unless all Borrowers request reinstatement.                              29. JOINT AND INDIVIDUAL LIAB|L|TY AND SUCCESSORS. My
                                                                                                obligation to pay this Line of Credit is independent of the obligation of any
22. SET-OFF, You may set-off any amount due and payable under the                               other person who has also agreed to pay it. You may sue me atone. oi
terms of this Agreement against my right to receive mbney from you.                             anyone else who is obligated on this Line of Credit, oi any number of us
unless prohibited by applicable law. For example, your right of sei-off                         together, to collect on this Line of Credit. Extending this Line of Credit or
does not apply to an Individual Retirement Account or other tax-deferred                        new obligations under this Line of Credit, will not affect my OutV-unOer
retirement account.                                                                             this Line of Credit and I will still be obligated to pay this Lihe of'Credit.
                                                                                                The duties and benefits of this Line of Credit will bind and benefit the
Maine: lf.l am in default. you may exercise your right of set-off after you                     successors and assigns of you and me.
give any legally required notice and opportunity to cure.
                                                                                                30. INTEGRATION AND SEVERABILITY. This Agreement is the complete
23, DUE ON SALE. You may. at your option. declare the entire balance of                         and final expression of the agreement. lf any provision of this Agreement
thio Agreement to be immediately due and payable upon the creation ofr                          io unenforoeable, then tho unenforoeablo provision will be sevEred and
or the contract for the creation of, a trans{er or sale of the Property. This                   the remaining provisions will still be en{orceable.
lght is subject to the restrictions imposed by federal law (12 C.F.R. Pt.
591), as applicable.                                                                            3I.INTERPRETAT|ON. Whenever used, the singular includes the plural
                                                                                                and the plural includes the singular, The section headings are for
24. AMENDMENTS. Generally, the terms of this Agreement cannot be                                                           to be used to interpret or define the terms
                                                                                                convenience only and are not
changed. You may, however, make the following changes:                                          of this Agreement.


HOME EQUITY VARIABLE DRAW AGREEMENT
E<6fu          @   2000 Bankers Systems, tnc., St. Cloud. MN Form USAA-HE 9/5/2003                                                                               [page 3 of 5)
32. NOTICE, FINANCIAL REPORTS, AND ADDITIONAL DOCUMENTS.                             additional debt, orlmay be penalized by a fine of up to $500.00 or
Unless'otherwise required by law, any notice will be given by delivering it          imprisonment .for up to 6 months for failing to do so as provided in
or mailing it by first class mail to the appropriate party's address above,           514-l012 of the Tax-Property Article of the Ahnotated Code oi Maryland.
or to any other address designated in writing. Notice to one Borrower will
be deemed to be notice to all Borrowers. I will inform you in writing of             Missouri: ORAL AGREEMENTS OR COMMITMENTS TO
any change in my name, address or other application information. I will              LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
provide you any financial statement or information you request. All
financial statements and information I give you will be coirect and                  ENFORGING REPAYMENT OF A DEBT INCLUDING
com.plete. I agree to sign, deliver, and file any additional documents or            PROMISES  TO EXTEND OR RENEW SUCH DEBT ARE
certifications that you may consider necessary to perfect, continue, and             NOT ENFORCEABLE. TO PROTECT YOU (BORROWER)
preserve my obligations under this Line of Credit and to confirm your lien           AND US (LENDER) FROM MISUNDERSTANDING OR
status on any Property. Time is of the essence.                                      DISAPPOINTMENT, ANY AGREEMENTS WE REACH
                                                                                     COVERING SUCH MATTERS ARE CONTATNED !N THIS
33. CREDIT INFORMATION. I agree to supply you with whatever                          WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE
information you reasonably feel you need to decide whether to continue               STATEMENT OF THE AGREEMENT BETWEEN US,
this Line of Credit. You will make requests for this information without             EXCEPT AS WE MAY LATER AGREE IN WRITING TO
undue frequency, and will give me reasonable time in which to supply the
information.                                                                         MODIFY IT.
California: lf the Property is located in California, as reguired by law. I am       North Dakota: lF PERMITTED BY APPLICABLE LAW, THIS OBLtcATtON
hereby notified that a negative credit report reflecting on my credit record
                                                                                     MAY BE THE BASIS FOR A PERSONAL ACTION AGAINST THE
                                                                                     PROMISOR OR PROMISORS IN ADDITION TO OTHER REMEDIES
may be submitted to a credit reporting agency if I fail to fulfill the terms         ALLOWED BY LAW.
of my credit obligations.
Utah: Notice of Negative Credit Beport. As required by Utah law, I am
                                                                                             NOTICE TO BORROWER: THIS DOCUMENT
                                                                                     Pennsylvania:
hereby notified that a negative credit report reflecting on my credit record
                                                                                     CONTAINS PROVISIONS FOR A VARIABLE INTEREST
                                                                                     RATE.
may be submifted to a credit reporting agency if I fail to fulfill the terms
of my credit obligations.                                                            IOWA: lmportant: Read before siqnino. The terms of this
                                                                                     Aqreement should be read careflllv'because onlv those
34. APPLICABLE LAW. You are a federal savings bank located in Texas.                 terms in writing are enforceable. Nb other terms'or oral
This Agreement's interest rate and related charges are made pursuant to,             oromises not cbntained in this written contract mav            be
and governed by, the laws of Texas and the United States of America.                 l.egally enforced.. You .may change the terms of 'this
The law of the state where the Property is located will apply to the extent          Agreement only by another wfltten agreement.
legally required,
                                                                                     36. OTHER TERMS. lf checked, the following addenda are attached to
State specific text applies to the extent specifically provided above, if the        and made a part of this Agreement:
Property is located in the specific jurisdiction referenced.

Maryland: I agree that this Line of Credit is subject to the Revolving Credit            A, E   Automatic Withdrawal
Provisions of Maryland law, as amended (Md. Commercial Law ll Code
Ann., Title 12, Subtitle 9).                                                             B. E    Credit lnsurance
                                                                                         C, E    Discounted Rate
35. STATE NOTICES. The following provisions apply to the extent the
Property is located in the state referenced:                                             D.n
Alaska: I am personally obligated and fully liable for the amount due under
this Agreement. You have the right to sue on the Agreement and obtain a              37. ADDITIONAL TERMS.
personal judgment against me for satisfaction of the amount due under
the Agreement either before or after a judicial foreclosure of the mortgage
or deed of trust under Alaska Statutes 5 S 09.45.170 through 09.45.22O.
Maryland: lf the entire Credit Limit is not disbursed at this Agreement's
execution, I may. at my option, pay Maryland recordation tax on the
entire Credit Limit at closing. or I may pay Maryland recordation tax on
any initial advance at closing, and on any future advance at the time of
each such advance, lf I pay the Maryland recordation tax on the entire
Credit Limit at closing, my total tax Iiability will be satisfied. regardless of
the amount of any future advances that may subsequently be made by
you to me. lf, however, I elect to pay the required Maryland recordation
tax as advances are made. I will have seven (7) days to file with the clerk
of the court        where the security instrument     is   recorded   a   verified
statement of the amount of the additional debt incurred as each advance
is made, and I must pay the applicable Maryland recordation tax on that


                                     (For purposes of this Notice, "You" means Mortgagor)
     1. Do not sign this paper before you read it. 2. You are entitled to a copy of this paper. 3. You may prepay the unpaid
   balance at any time without penalty and may be entitled to receive a refund of unearned charges in accordance with law.
  4. lf you prepay the unpaid balance, you may have to pay a minimum charge not greater than seven dollars and fifty cents.
SIGNATURES. I understand that terms following         a E only apply i{ checked.        By signing, I agree to the terms of this Agreement and acknowledge
receipt of a copy of this Agreement.
BORROWER:


XXX
  WILLIAM      DONGES                                      CAROLYN DONGES




HOME EOUITY VARIABLE DRAW AGREEMENT
                                                                                                                                                  (page 4 of 5)
                                                                       YOUR BILLING RIGHTS
                                                             KEEP THIS NOTICE FOR FUTURE USE
This notice contains important information about your rights and our responsibilities under the Fair Credit Billing Act.

rr vou think vour bi, is wrons.     ,, r}o"ti:y,.t,"s*t'}S3;'f,""lr5Jl:T,lJ.Sl"";l'ff:r+TH,: Y:.1'rn?t'.'oo.ess ,sted on your bir, write to us
as soon as possible, We must ",  hear from you no later than 60 days after we sent you the first bill on which the error or problem appeared. you can
telephone us, but doing so will not preserve your rights.
ln your letter. give us the following information: (a) Your name and account number, (b) The dollar amount of the suspected error, (c) Describe the
error and explain, if you can. why you believe there is an error. lf you need more information, describe the item you are not sure about.
lf you have authorized us to pay your bill automatically from your savings, checking or other account, you can stop the payment on any amount you
think is wrong' To stop the payment your letter must reach us three business days before the automatic payment is scheduled to occur.
                            Your Rights and Our Responsibilities After We Receive Your Written Notice
We must acknowledge your letter within 30 days, unless we have corrected the error by then. Within 90 days. we must either correct the error or
explain why we believe the bill was correct.
After we receive your letter, we cannot try to collect any amount you question, or report you as delinquent. We can continue to bill you for the amount
you question, including finance charges, and we can apply any unpaid amount against your Credit Limit. You do not have to pay any questioned
amount while we are investigating, but you are still obligated to pay the parts of your bill that are not in question.
lf we find that we made a mistake on your bill, you will not have to pay any finance charges related to any questioned amount. lf we didn't make a
mistake. you may have to pay finance charges, and you will have to make up any missed payments on the questioned amount, ln either case. we will
send you a statement of the amount you owe and the date that it is due.
lf you fail to pay the amount that we think you owe, we may report you as delinquent. However, if our explanation does not satisfy you and you write
to us within ten days telling us that you still refuse to pay, we must tell anyone we report you to that you have a question about your bill. And. we
must tell you the name of anyone we reported you to. We must tell anyone we report you to that the matter has been settled between us when it
finally is.
It we don't follow these rules, we can't collect the first $50 of the questioned amount, even if your bill was correct.



                                                                            FEES APPENDIX
ADDITIONAL FINANCE CHARGES. I agree to pay, or have paid, the following ADDITIONAL FINANCE CHARGES:
   r E Origination Fee. An origination fee of
   o n Points.

OTHER FEES AND CHARGES. I agree                to pay, or have paid, the following additional fees and charges:
   o K Recording Fee.                      $             15.00 POC .
   o E Appraisal Fee.                      $
   o E lu" Search Fee.                     $
   o E Taxes,                              $                    0.o0
   r E Titte lnsurance.                    $
   r E      Annual Fee. A fee      of      $                           due annually in order to continue this Line of Credit. You will add this amount to my Loan
       Account Balance
   r K    Returned Check Charge. A charge not to exceed $ 15'00                            for each check or negotiable order of withdrawal I issue in
       connection with this Line of Credit that is returned because it has been dishonored.
   a   E    Rood Determination Fee.        $

   t   n
   o   tr
   a   tr
   t   tr
   o   tr




HOME EOUITV VARIABLE DRAW AGREEMENT
g<6e        @2OOO Bankers Systems, lnc., St. Cloud,   MN Form USAA-HE 91512003                                                                       (page 5 of 5)
       USAA FEDERAL SAVINGS BANK                                                                                                 Loan   Number      821   1   1055
             Home Equity Loan Servicing                                                WILLIAM DONGES                            Application Number     326637
             1 0750 McDermott Freeway                                              CAROLYN DONGES                                Agreement P31s March 25,2OO5
        San Antonio, TX 78288-0589                                            5514     CRESCENT RIDGE DR N
         Telephone: (800) 531-8065                                                TUCSON,      AZ 85718                          Credit Limit   $     50.000.00

                          Lender                                                         Botrower                                Maturity Date March 26,2024
                                                           EqUtTy LINE OF CREDTT AGREEMENT
                                                                 H_OME
         _._.._.__ - . . _
-1. _DEFINITIONS'                                 IOWA: This is a Consumer Credit fransaction
                      ln this Agreement, these terms have the following 7. COMPUTATTON OF FINANCE CHARGES. Finance charges begin to
meanings.                                                                    a.ccrue immediately whsn you make an lUuance-to me. To figure the
 '"tlinS::^-^..--
      A. Pronouns' .TheTL^ pronouns      n, n
                             -_^--_.__ "1."          and "my" refer to all finance charge for each aif ihg Cycle. a oaify pirioOiirui."ir'irrit"nili.O'ilv
                                                                                                                            f
      Borrowers signing this Agreement, jointly and individually. and each the Daily Baiance eacn oiy. ineh at the end'of the Billing Cycfe welJi
      other.,person or legal entity that agrees to pay this Agreement. "You" ail
                                                                             all the
                                                                                 rhe datty
                                                                                     daily Jinance  charje amounts for the Billing
                                                                                           ttnance charge                               iycYell;;d;;,";;
                                                                                                                                eirring cycle  together. To
      and "your" refer to the Lender, or any person or legal entity that figure the Daily
                                                                                        daily Balance, you
                                                                                                        yLu first take the unpaid prlncipal
                                                                                                                                    prlnciiat balance  ot my
                                                                                                                                              Uaia"ncJ of
      acquires an interest in the Line of Credit.                            account at the beginning of each day, add any new advances, and
                        Agreement refers to this Home Equity Line of credit subtraci       p;y;;;i" oiiruoit" tnrtiiiprv * aJii repiayment,
      ?'__1s-l::T".t.
      Agreement,     and any extensions, renewals, modifications or                   ""y
      substitutions of it.                                                   8.   PERIODIC   RATE AND ANNUAL PERCENTAGE RATE, The periodic
      C. Billing Cycle. Billing Cycle means the interval between the days or rate used in calculating the FinanCe Chafge;s 0.01438356 o7o 3p6
      dates of regular periodic statements.
      D. Credit iimit.'credit Limit means the maximum amount of principal the corresponding Annual Percentage Rate is 5.25000000 7o.
      you will permit me to owe you under this Line of Credit. at any one The annual percentage rate includes interest and not other costs.

      E:";*'"?'81[rii:l|:""T',s[:it[",J:J;tfl,',:f3l::[?JI'oenera,v. e. vARTABLERATE. rhe annuar percentase rate may change. rt wil be
      including obligations and duties arising from the term-s of ;li the value of the Index described as the highest rate on corporate loans
      documents prepared or submitted for this transaction such as posted by at least 75o/o of the uSA's
      applications, security agreements, disclosures, and this Aqreement. .-..-.                                      30 largest banks and known as The
      F. Loan Account Balance. Loan Account Balance means-the sum of Wall Street Journal Prime Rate, plus - 0,500O % percentage points.
      the unpaid principal balance advanced under the terms of this               A. Rate Changes. The annual percentage rate may increase if the
      Agreement, finance charges, fees, and other charges that are due,                             lndex rate increases. An lndex rate increase will result in a higher
      and other amounts advanced to me or others under the terms of this                            finance charge and it may have the effect of increasing my periodic
      Line   of Credit.                                                                             Minimum Payment. A decrease in the lndex rate will have the
      G. Property. Property means any real or personal property that                                opposite effect as an increase. An lndex rate increase or decrease
      secures my obligations under this Line of Credit.                                             will take effect on the first day of the following Eilling Cycle, The
                                                                                                    annual percentage rate can increase or decrease monthly after
Other important terms are defined throughout this Agreement.                                        remainino fixed for 1 dav                                          t{ tha
                                                                                                    lndex rate changes.more frequently than the annual percentage rate,
2,  PROMISE TO PAY, I promise to pay to you or your order. at your                                  you will use the lndex rate in effect on the day you adjust thdannual
address, or at such other location as you may designate, so much of the                             percentage rate.to determine the new annual percentage rate. ln such
Credit Limit as may be advanced under this Agreement, plus finance                                  a case, you will ignore any changes in the lndex iate that occur
charges. fees, charges, costs, and expenses as described in this Line of                            between annual percentage rate adjustments.
Credit.                                                                                             B...Rate Clangq Limitations. Annual percentage rate changes are
                                                                                                    subject to the following limitation:
3.   AGREEMENT TERM, This Agreement begins on                            the Agreement Date              Lifetime. Cap. The-maximum Annual Percentage Rate that
                                                                                                               apply during the term of this Line of Credit is
                                                                                                        can apply                                           is-l16.0%
                                                                                                                                                                 6.0% or the
and continues until the Maturity Date.                       I   may request advances for               maximum annual oercentaoe
                                                                                                                              percentage rate allowed hvby annlieahlc
                                                                                                                                                             applicable Iarnr
                                                                                                                                                                        Iaw,
       228 Months                (Draw Period) beginning on the Agreement Date.                         whichever is less.

4.   ADVANCES. I may request advances by the following methods:                                 10. FEES AND CHARGES. I agree to pay, or have paid, the fees and
                                                                                                charges listed in the FEES APPENDIX that appears at the end of this
     A. I write a Convenience Check that you have given me for that                             Agreement.
      purpose.
      B. I request a withdrawal in person, by phone, or by mail.                                11. PAYMENT DATE. During the term of this Agreement. a Minimum
You will make the advance by advancing the amount directly to me,                               Payment will be due on or before the Payment Date indicated on my
depositing it in my transaction account, or by paying a designated third                        periodic statement for any Billing Cycle in which there is an outstandinat
person or account. You will record the amount as an advance and                                 balance on my account. My Minimum Payments will be due monthly.
increase my Loan Account Balance.
                                                                                                12, MINIMUM PAYMENT. O.n or before each payment Date. I agree to
5.   ADVANCE LIMITATIONS. You do not have                           to
                                                    make any advances                           make a payment of at least the Minimum Payment amount.
during any period in which I have a right to cancel. Subject to the                                 A,. Minimum Payment Amount. The Minimum Payment will equal the
limitations contained in this Agreement. when I request an advance you                              following:
will advance exactly the amount I request.                                                              (1) K Option 1. The amount of accrued finance charges on the
6.  CREDIT LlMlT. Subject to the terms and conditions of this                                           last day of the Billing Cycle.
Agreement. I may borrow on this Line of Credit up to the Credit Limit. I                                (2) n Option 2. 1 .5 percent of the Daily Balance on the last day
agree not to request or obtain an advance that will cause the unpaid
principal of my Loan Account Balance to exceed the Credit Limit. I                                      of the Billing Cycle or $100.00, whichever is greater.
understand that you will not ordinarily grant a request for an advance that
would cause the unpaid principal of my Loan Account Balance to be                                   B. Payment At Maturity. On the Maturity Date I must pay the entire
greater than the Credit Limit. but that you may, at your option. grant such                         outstanding Loan Account Balance.
a request without obligating yourselves to do so in the future. My Credit
Limit will not be increased if loverdraw the Line o{ Credit. lf lexceed the                     13. PRINCIPAL REDUCTION. Under Option 1 the Minimum Payment will
Credit Limit, I agree to pay the amount by which the unpaid principal of
                                                                                                not reduce the princlpal balance outstanding on my Loan    Account
                                                                                                Balance. Under Option 2 the Minimum Payment may not fully repay the
my Loan Account Balance exceeds the Credit Limit immediately. even if                           principal balance outstanding on my Loan Account Balance,
you have not yet billed me. Any sums in excess of the Credit Limit will
not be secured by the Property, unless they are for accrued but unpaid                          14. FINAL PAYMENT. At maturity under Option 1, lwill repay the entire
interest or expenditures made pursuant to the security instrument                               outstanding Loan Account Balance in a single payment. AI maturity under
securing the Property.                                                                          Option 2, I may have te repay the entire gutstanding Lgan Aooount
                                                                                                Balance in a single payment.

HOME EOUITY VARIABLE DRAW AGREEMENT
EdE            @ 2OOO   Bankers Systems. lnc., St. Cloud,   MN Form USAA-HE 9/5/2003                                                                                 (page   1   of 5)
At that time you may, but are not obligated to, refinance this Line of                            the reasonable attorneys' fees you incur to collect this debt as awarded
Credit.' lf you do refinance this Line of Credit at maturity, I understand                        by any court exercising jurisdiction under the Bankruptcy Code.
that I may have to pay some or all of the closing costs normally
associated with a new loan.                                                                       I agree to these additional terms, if the Property is located in the state
                                                                                                  referenced:
15, A,DDITIONAL PAYMENT TERMS. lf my Loan Account Batance on a
Payment Date is less than the Minimum Payment amount, I must pay only                             Alabama or lowa: Expenses include, but are not limited to. court costs
the amount necessary to reduce my Loan Account Balance to zero. lf I                              and other legal expenses.
otherwise fail to fully pay the Minimum Payment amount. you may, but
are not required to, advance money to me to make the payment. All the                             Alaska, Arizona, Michigan, Mississippi, Nebraska, New Mexico. Nevada,
terms of this Agreement will apply to such an advance. I can pay off all                          Oregon, Pennsylvania, Vermont, or Washington: Expenses include. but
or part of what I owe at any time. I must continue to make my periodic                            are not limited to, attorneys'fees, court costs and other legal expenses.
Minimum Payment so long as I owe any amount. Unless otherwiie agreed
or required by applicable law, payments and other credits will be applied                         Arkansas: Expenses include, but are not limited to, reasonable attorneys,
first to any charges I owe other than principal and finance charges, ihen                         fees (as determined under Ark. Code Ann. 5 16-22-308), court cosis.
to any finance charges that are due. and finally to principal. No late                            and other legal expenses. lf not paid immediately. these expenses will
charge will be assessed on any payment when the only delinquency is                               bear interest from the date of payment until paid in full at the same
due to late fees assessed on earlier payments and the paymeni is                                  interest rate in effect as provided in the terms of this Agreement.
otherwise a full payment.
                                                                                                  California: Expenses are limited             to the costs actually incurred for
                                                                                                  recording. mailing, publishing, and posting legally required notices, costs
16. SECURITY. You have secured my obligations under this Line of Credit                           of postponement not to exceed $50, Iitigation or trustee sale fees. and
by taking a security interest (by way of a separate security instrument                           attorneys' fees allowed by law.
631s6 March 25, 2005                         ) in the following Property:                         Colorado or South Carolina: Expenses include. but are not limited to,
                                                                                                  reasonable attorneys' fees not in excess of 1 5 percent of the unpaid debt
5514 N CRESCENT RIDGE                   DR                                                        after   def   ault and   ref   erral   to an attorney who is not your salaried
TUCSON, AZ 85718                                                                                  employee.

                                                                                                  Connecticut: Expenses include, but are not limited to. your reasonable
                                                                                                  attorneys' fees arising after the commencement of a lawsuit, up to 15
                                                                                                  percent of the entered judgement so long as the fees arise from an
Property securing any other loans that I have with you may atso secure                            attorney who is not your salaried employee. court costs and other legal
this Agreement.                                                                                   expenses,

17. PROPERTY INSURANCE, lwill insure or retain insurance coverage on                              District of Columbia or North Carolina: Expenses include. but are not
the Property and abide by the insurance requirements of any                            security   limited to, reasonable attorneys' fees not exceeding 1 5 percent of the
instrument securing this Line of Credit.                                                          outstanding balance of this Agreement.

18. DEFAULT. I will be in default if any of the following occur.                                  Florida: Expenses include, but are not limited to, attorneys' fees of 10
    A,    Payments. I fail to make a payment as required by this                                  percent of the principal sum due or a larger amount as the court judges
    Agreement. lf the Property is located in lowa I will be in default if I                       as reasonable and just, court costs, and other legal expenses.
    fail to make a paymentwithin 10 days of its due date.
    B, Property. My action or inaction adversely affects the Property or                          Georgia: Expenses include, but are not limited to, attorneys' fees, court
    your rights in the Property.                                                                  costs, and other legal expenses. lf this debt is collected by or through an
     C. Fraud. I engage in fraud or material misrepresentation In                                 attorney after maturity, I agree to pay 1 5 percent of the principal and
     connection with this Line of Credit. This will not be an event of                            interest owing as attorneys' fees,
     default if the Property is located in ldaho, Iowa, Kansas, Maine,
     Missouri, or South Carolina.                                                                 Hawaii, Massachusetts, Montana, Rhode lsland, Tennessee, or Utah:
                                                                                                  Expenses include. but are not limited to. reasonable attorneys'fees, court
19, REMEDIES. After I default, and after you give any legally required                            costs, and other legal expenses.
notice and opportunity to cure, you may at your option do any of the
following:                                                                                        ldaho, lndiana, or Wyoming: Expenses include, but are not limited to,
     A. Termination and Acceleration. You may terminate this Line oJ                              reasonable attorneys' fees after default and referral to an attorney who is
     Credit and make all or any part of the amount owing by the terms o{                          not your salaried employee.
     this Agreement immediately due.
     B. Advances. You may temporarily or permanently prohibit any                                 lllinois: Expenses include reasonable attorneys' fees.
     additional advances.
     C. Credit Limit. You may temporarlly or permanently reduce the                               Kansas: Expenses include, but are not limited to. collection agency fees
     Credit Limit.                                                                                or attorneys' fees and other court costs and legal expenses up to 1 5
     D. Additional Security, You may demand additional security or                                percent of the unpaid amount due and payable if referred to someone
     additional parties to be obligated to pay this Agreement.                                    other than a salaried employee.
     E. lnsurance Benefits. You may make a claim for any and all
     insurance benefits or refunds that may be available on my default.                           Kentucky: Expenses include. but are not limited to, reasonable attorneys'
     F. Payments Made On My Behalf. You may make amounts advanced                                 fees as provided by law. and court costs. This amount does not include
    on my behalf immediately due, and you may add these amounts to                                attorneys' fees for your salaried employee.
    the Loan Account Balance.
    G. Sources. You may use any and all remedies you have under                                   Louisiana: Expenses include attorneys' Jees not in excess of 25 percent
    applicable law or any agreement securing this Agreement.                                      of the unpaid debt after default and referral to an attorney for collection.
Except as otherwise required by law. by choosing a remedy you do not                              Maryland: Expenses include, but are not limited to, reasonable attorneys'
give up your right to use another remedy. You do not waive a default if                           fees (if not paid to your salaried employee), court costs and other legal
you choose not to use a remedy. By electing not to use any remedy you                             expenses,
do not waive your right to later consider the event a default and to use
any remedies if the default continues or occurs again.                                            Maine: Expenses include, but are not limited to, your attorneys' fees not
                                                                                                  in excess of 1 5 percent of the unpaid debt after referral to an attorney
20. COLLECTION EXPENSES AND ATTORNEYS' FEES. On or after                                          who is not a salaried employee of yours (unless this loan constitutes a
default, to the extent permitted by law. I agree to pay all expenses of                           supervised loan under the Maine Consumer Credit Code), and reasonable
collection.   enforcement       or protection       of your rights and remedies under             attorneys'fees.     legal 6xp6ns6s         and other reasonatrle costs incurred in
this Agreement. All fees and expenses will be secured by the Property.                            realizing on the Property securing the Agreement.
Unless the Property is located in Arkansas or Minnesota these expenses
are due and payable immediately, and if the expenses are not paid                                 Minnesota: Expenses inelude, but a,re not limited to, attorneys'fees, court
immediately, they will bear interest from the date of payment until paid in                       costs and other legal expenses, lf not paid immediately, these expenses
full at the highest rate in effect as provided for in the terms of this                           will bear interest from the date of payment until paid in full at the
AgrcemEnt. UnIESS the Property is located in New Hampshire, to the                                contract interest rate in effect as provided in the terms of this
extent permitted by the United States Bankruptcy Code. I agree to pay                             Agreement.


HOI\4E EOUITY VARIABLE DRAW AGREEMENT

EGE6          @   2OoO Bankers Systems, lnc.,   St cloud, MN   Form usAA-HE 9/s/2oo3                                                                                     lpage 2 of 5)
Missouri: Expenses include, but are not limited to. attorneys' fees, not in               A. You may make changes that I agree to in writing at the time of
excess of 1 5 percent of the amount due and payable, if referred to an                    the change,
attorney who is not your salaried employee. together with any assessed                    B. You may make changes that will unequivocally benefit me.
court costs.                                                                              C, You may make insignificant changes.
                                                                                          D. You may change the lndex and margin if the original lndex
New Hampshire: Expenses include, but are not limited to, reasonable                       becomes unavailable. Any new index will have an historical
attorneys'fees. court costs and other legal expenses. I will recover                      movement substantially similar to the original lndex, and together
reasonable attorneys' fees lf I prevail in an action brought by either of us              with the new margin, produce an annual percentage rate substantially
on this Agreement. lf I am partially successful in such an action. the court              similar to the rate in effect at the time the original lndex became
may withhold from you an amount for attorneys' fees considered                            unavailable.
equitable by the court. This provision also shall apply if I file a petition or           E. You may      make changes that are described elsewhere in this
other claim for relief under any bankruptcy rule or law of the United                     Agreement.
States. or if such petition or other claim for relief is filed against me by
another.                                                                              25. TERMINATION. I may terminate this Line of Credit at any time upon
                                                                                      written notice to you. Termination by one Borrower terminates the Line of
Ohio or Virginia: Expenses include (unless prohibited by law) reasonable              Credit for all Borrowers. Termination will not affect my obligation to repay
attorneys' fees, court costs and other legal expenses.                                advances made prior to the termination, nor will it alter my duties to
                                                                                      perform under the terms of an instrument securing this Agreement until
Oklahoma: Expenses include, but are not limited to, court costs, and
other legal expenses. Expenses do not include attorneys'fees except as                such instrument is released. Upon termination I will return to you any
awarded by a court in accordance wlth other (non UCCC) statutes of                    remaining Convenience Checks in my possession that were issued or
                                                                                      used in connection with the Line of Credit.
Oklahoma.
South Dakota: Expenses include, but are not limited to, court costs and               26. WAIVERS AND CONSENT. To the extent not prohibited by law and
other legal expenses. including any reasonable attorneys' fees if allowed             except for any required notice of right to cure for the failure to make a
by law.                                                                               required payment, I waive protest, presentment for payment, demand,
                                                                                      notice of acceleration, notice of intent to accelerate and notice of
West Virginia: Expenses include all costs and fees authorized by law.                 dishonor. To the extent not prohibited by law, I and any other party to
                                                                                      this Line of Credit, also consent to the following actions that you may
21. SUSPENSION OF CREDIT AND REDUCTION OF CREDIT LIMIT. You                           take, and waive defenses that may be available based on these actions,
may temporarily prohibit me from obtaining additional advances or reduce              or based on the status of a party to this Line of Credit.
my Credit Limit during any period in which any of the following are in                    A. You may renew or extend payments on this Agreement
effect.                                                                                   regardless of the number of such renewals or extensions.
                                                                                          B. You may release any Borrower or other person who may be liable
    A.  The value of the Property securing this Line of Credit declines                   for the indebtedness under this Agreement.
    significantly below its appraised value for purposes of this Line of                  C. You may release, substitute or impair any Property securing this
    Credit;                                                                               Agreement.
    B. You reasonably     believe that I will not be able to meet the                     D. You may invoke your right oJ set-off .
    repayment requirements under my Line of Credit due to a material                      E. You may enter into any sales or repurchases of this Agreement to
    change in my financial circumstances;                                                 any person in any amounts and         I   waive notice of such sales or
    C, I am in default of a material obligation under this Line of Credit, I              repurchases.
    understand that you consider all of my obligations to be material.                    F. I agree that any Borrower is authorized to modify the terms of
    Categories o{ obligations that you consider material include. but are                 this .Agreement or any other Line of Credit document.
    not limited to: my obligation to not commit fraud or misrepresentation                G. You may inform any party who guarantees this Line of Credit of
    in connection with this Line of Credit; my obligation to meet the                     any loan accommodations, renewals. extensions, modifications,
    repayment terms of this Line of Credit; my obligation to not adversely                substitutions, or future advances.
    affect the Property or your rights in the Property; my obligation to pay              H. Georgia: lf the Property is located in Georgia, I waive my right to
    fees and charges; my advance obligations; my obligation to fulfill the                the benefit of exemption as to my Property securing, or to secure.
    terms of the instrument securing this Agreement, and any other                        this Agreement.
    security instruments on the Property; my obligation to notify you; and                I. lndiana: lf the Property is located in lndiana, I give up any rights I
    my obligation to provide you with information;                                        may have under any valuation and appraisement laws which apply to
    D. Government action prevents you from imposing the annual                            me.
    percentage rate provided for in this Agreemenu
    E, The priority of your security interest is adversely affected by                No delay or forbearance on your part in exercising any of your rights or
    government action to the extent that the value of the securlty interest           remedies will be construed as a waiver by you, unless such waiver is in
    is less than 120 percent of my Credit Limit;                                      writing and is signed by you,
    F. The maximum annual percentage rate allowed under this
    Agreement is reached;                                                             27.TAX DEDUCTIBILITY. I should consult a tax advisor regarding the
    G. You are notified by a regulatory agency that continued advances                deductibility of interest and charges under this Line of Credit.
    constitute an unsafe and unsound practice; or
    H. Any Borrower requests a suspension of credit privileges,                       28. PERIODIC STATEMENTS.     lf I have an outstanding balance on my
                                                                                      account or have any account activity, you will send me a periodic
ln order to reinstate my credit privileges under the original terms of this           statement at the end of each Billing Cycle. This periodic statement will
Agreement, I must send you a written request to that effect. My credit                reflect, among other things, credit advances, finance charges, other
privileges will only be reinstated if you determine that the condition which
                                                                                      charges, payments made, other credits. my previous account balance and
caused you to prohibit additional extensions and/or reduce the Credit                 my new account balance. The periodic statement will also identify my
Limit no longer exists. lf appraisal or credit report fees are incurred in            Minimum Payment for the cycle and the date it is due (Payment Date),
making this determination, you may (if allowed by applicable law) charge
me such fees. lf credit privileges were suspended at my request, they                 29. JOINT AND INDIVIDUAL LIABILITY AND SUCCESSORS. My
need not be reinstated unless all Borrowers request reinstatement.
                                                                                      obligation to pay this Line of Credit is independent of the obligation of any
22. SET-OFF. You may set-off any amount due and payable under the                     other person who has also agreed to pay it. You may sue me alone, or
terms of this Agreement against my right to receive money from you,                   anyone else who is obligated on this Line of Credit, or any number of us
unless prohibited by applicable law. For example, your right of set-off               together. to collect on this Line of Credit. Extending this Line of Credit or
does not apply to an lndividual Retirement Account or other tax-deferred              new obligations under this Line of Credit, will not affect my duty under
retirement account.                                                                   this Line of Credit and I will still be obligated to pay this Line of Credit.
                                                                                      The duties and benefits of this Line of Credit will bind and benefit the
Maine: lf I am in default, you may exercise your right of set-off after you           successors and assigns of you and me.
give any legally required notice and opportunity to cure.
                                                                                      30. INTEGRATION AND SEVERABILITY. This Agreement is the complete
23. DUE ON SALE. You may. at your option, declare the entire balance of               and final expression of the agreement. lf any provision of this Agreement
tnis Agreement to De immeoiately oue and payaole upon the creation oI,                is unenforoeable,   then the unenforoeable     provieion   will be severed and
or the contract for the creation of. a transfer or sale of the Property. This         the remaining provisions will still be en{orceable.
right is subject to the restrictions imposed by federal law (12 C.F.R. Pt.
591), as applicable,                                                                  3I.|NTERPRETATION- Whenever used. the singular includes the plural
                                                                                      and the plural includes the singular. The section headings are for
24. AMENDMENTS. Generally, the terms of this Agreement cannot be                      convenience gnly and are not to be used to interpret or define the terms
changed, You may, however, make the following changes;                                gf this Agreement,


HOME EOUITY VARIABLE DRAW AGREEMENT
                                                           MN Form USAA-HE 9/5l2oo3                                                                      (page 3 of 5)
O<6fu         @   2oOO Bankers Systems, lnc,, St. cloud.
32. NOTICE, FINANCIAL REPORTS, AND ADDITIONAL DOCUMENTS.                                        additional debt, or lmay be penalized by a fine of up to $500.00 or
Unless otherwise required by law. any notice will be given by delivering it                     imprisonment for up to 6 months for failing to do so as provided in
or mailing it by first class mail to the appropriate party's address above,                      514-1012 of the Tax-Property Article of the Annotated Code of Maryland.
or to any other address designated in writing. Notice to one Borrower will
be deemed to be notice to all Borrowers. I will inform you in writing of                        Missouri: ORAL AGREEMENTS OR COMMITMENTS TO
any change in my name. address or other application information. I will                         LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
provide you any financial statement or information you request. All                             ENFORCING REPAYMENT OF A DEBT INCLUDING
financial statements and information I give you will be correct and                             PROMISES TO EXTEND OR RENEW SUCH DEBT ARE
complete. I agree to sign, deliver, and file any additional documents or
certifications that you may consider necessary to perfect, continue, and                        NOT ENFORCEABLE. TO PROTECT YOU (BORROWER}
preserve my obligations under this Line of Credit and to confirm your lien                      AND US (LENDER) FROM MISUNDERSTANDING OR
status on any Property. Time is of the essence.                                                 DISAPPOINTMENT, ANY AGREEMENTS WE REACH
                                                                                                COVERING SUCH MATTERS ARE CONTAINED IN THIS
33. CREDIT INFORMATION. I agree to supply you with wharever                                     WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE
information you reasonably feel you need to decide whether to continue
this Line of Credit. You will make requests for this information without
                                                                                                STATEMENT OF THE AGREEMENT BETWEEN US,
undue frequency. and will give me reasonable time in which to supply the
                                                                                                EXCEPT AS WE MAY LATER AGREE IN WRITING TO
information.                                                                                    MODIFY IT.
                                                                                                North Dakota: lF PERMITTED BY APPLICABLE LAW, THIS OBLIGATION
California: lf the Property is located in California. as required by law, I am                  MAY BE THE BASIS FOR           A     PERSONAL ACTION AGAINST THE
hereby notified that a negative credit report reflecting on my credit record                    PROMISOR    OR PROMISORS IN ADDITION TO OTHER BEMEDIES
may be submified to a credit reporting agency if I fail to fulfill the terms                    ALLOWED BY LAW.
of my credit obligations.
                                                                                                        NOTICE TO BORROWER: THIS DOCUMENT
                                                                                                Pennsvlvania:
Utah: Notice of Negative Credit Report. As required by Utah law, I am                           CONTAINS PROVISIONS FOR A VARIABLE INTEREST
hereby notified that a negative credit report reflecting on my credit record                    RATE.
may be submitted to a credit reporting agency if I fail to fulfill the terms
of my credit obligations.                                                                       IOWA: lmportant: Read before siqninq. The terms of this
                                                                                                Aqreement should be read careftllv'because onlv those
34. APPLICABLE LAW. You are a federal savings bank located in Texas.                            teYms in writinq are enforceable. Nb other terms'or oral
This Agreement's interest rate and related charges are made pursuant to,                        promises not c-ontained in this written contract mav be
and governed by, the laws of Texas and the United States of America.                            leoallv enforced. You mav chanqe the terms of 'this
The law of the state where the Property is located will apply to the extent                     A[redment only by another fi/ritten Egreement.
legally required.
                                                                                                36. OTHER TERMS. If checked, the following addenda are attached to
State specific text applies to the extent specifically provided above, if the                   and made a part of this Agreement:
Property is located in the specific jurisdiction referenced.

Maryland: I agree that this Line of Credit is subject to the Revolving Credit
Provisions of Maryland law. as amended (Md. Commercial Law ll Code
                                                                                                    A.n    Automatic Withdrawal
Ann,, Title 12, Subtitle 9).                                                                        B.tr    Credit lnsurance

35. STATE NOTICES. The following provisions apply to the extent the
                                                                                                    c.n Discounted Rate
Property is located in the state referenced:                                                        D.E
Alaska: I am personally obligated and fully liable for the amount due under                     37'ADDITIoNALTERMS'
thisAgreement.YouhavetherighttosueontheAgreementandobtain u
personal judgment against me for satisfaction of the amount due under
the Agreement either before or after a judicial foreclosure of the mortgage
or deed of trust under Alaska Statutes 5 5 09.45.170 through 09.45,22O,
Maryland: lf the entire Credit Limit is not disbursed at this Agreement's
execution,   I may, at my option, pay Maryland recordation tax on the
entire Credit Limit at closing, or I may pay Maryland recordation tax on
any initial advance at.closing, and on any future advance at the time of
each such advance. lf I pay the Maryland recordation tax on the entire
Credit Limit at closing. my total tax liability will be satisfied, regardless of
the amount of any future advances that may subsequently be made by
you to me. If. however, I elect to pay the required Maryland recordation
tax as advances are made, I will have seven (7) days to file with the clerk
of the court where the              security instrument          is   recorded   a   verified
statement of the amount of the additional debt incurred as each advance
is made, and I must pay the applicable Maryland recordation tax on that

                                                 IOWA: NOTICE TO CONSUMER
                                     (For purposes of this Notice, "You" means Mortgagor)
     1. Do not sign this paper before you read it. 2. You are entitled to a copy of this paper. 3. You may prepay the unpaid
   balance at any time without penalty and may be entitled to receive a refund of unearned charges in accordance with law.
  4. lf you prepay the unpaid balance, you may have to pay a minimum charge not greater than seven dollars and fifty cents.
SIGNATURES. I understand that terms following                    a    n   only apply if checked. By signing, I agree to the terms of this Agreement and acknowledge
receipt of a copy of this Agreement.
BORROWER:



                                                                      CAROLYN DONGES




HOME EOUITY VARIABLE DRAW AGREEMENT
                                                                                                                                                             (page 4 of 5)
Edehl;         O 2ooo Bankers Svstems, lnc., s1. cloud,   MN Form usAA-HE 9/5/2003
                                                                         YOUR BILLING RIGHTS
                                                               KEEP THIS NOTICE FOR FUTURE USE
This notice contains important information about your rights and our responsibilities under the Fair Credit Billing Act.
                                                 Notify Us ln Case of Errors or Ouestions About Your Bill
lf you think your bill is wrong, or if you need more information about a transaction   o.n your bill, write us at the address listed on your bill. Write to us
as soon as possible. We must hear from you no later than 60 days after we sent you the first bill on which the error or problem appeared. You can
telephone us, but doing so will not preserve your rights.
ln your letter, give us the following information: (a) Your name and account number. (b) The dollar amount of the suspected error, (c) Describe the
error and explain. if you can, why you believe there ls an error. lf you need more information, describe the item you are not sure about.
lf you have authorized us to pay your bilt automatically from your savings, checking or other account, you can stop the payment on any amount you
think is wrong. To stop the payment your letter must reach us three business days before the automatic payment is scheduled to occur.
                              Your Rights and Our Responsibilities After We Receive Your Written Notice
We must acknowledge your letter within 30 days. unless we have corrected the error by then. Within 9O days, we must either correct the error or
explain why we believe the bill was correct.
After we receive your letter, we cannot try to collect any amount you question, or report you as delinquent, We can continue to bill you for the amount
you question, including finance charges, and we can apply any unpaid amount against your Credit Limit. You do not have to pay any questioned
amount while we are investigating, but you are still obligated to pay the parts of your bill that are not in question.
lf we find that we made a mistake on your bill, you will not have to pay any finance charges related to any questioned amount. lf we didn't make a
mistake, you may have to pay finance charges, and you will have to make up any missed payments on the questioned amount, In either case, we will
send you a statement of the amount you owe and the date that it is due.
lf you fail to pay the amount that we think you owe, we may report you as delinquent. However, if our explanation does not satisfy you and you write
to us within ten days telling us that you still refuse to pay, we must tell anyone we report you to that you have a question about your bill. And, we
must tell you the name of anyone we reported you to. We must tell anyone we report you to that the matter has been settled between us when it
finally is.
lf we don't follow these rules. we can't collect the first $50 of the questioned amount, even if your bill was correct.



                                                                              FEES APPENDIX
ADDITIONAL FINANCE CHABGES. I agree to pay, or have paid, the following ADDITIONAL FINANCE CHARGES:
    o E      Origination Fee. An origination fee of
    r E      Points.

OTHER FEES AND CHARGES, I agree                  to pay, or have paid, the following additional fees and charges:
    o   K Recording Fee.                     $             15.00 POC     .

    o   n Appraisal Fee.                     $
    o   E fitte Search Fee.                  $
    o   E Taxes,                             $                    0.o0
    o   E Title lnsurance.                   $
    o   E Annual Fee, A fee of               $                           due annually in order to continue this Line of Credit. You will add this amount to my Loan
        Account Balance
   o E Returned Check Charge. A charge not to          exceed $ 15.00                     for each check or negotiable order of withdrawal               I issue in
     connection with this Line of Credit that is returned because it has been dishonored.
   a E nood Determination Fee. $
   a    tr
   a    n
   +    tr
   a    tr
   it   tr




HOME EOUITY VARIABLE DRAW AGREEMENT
                                                        MN Form USAA-HE gl5l2oo3                                                                       (page 5 of 5)
E<6          O 2OOO Bankers Systems, lnc., St. Cloud,
